UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-2261


MOHAMMAD A. MIAN,

                Plaintiff - Appellant,

          v.

GENERAL   MANAGER,  Baltimore-Washington     Manheim    Auction;
BALTIMORE-WASHINGTON MANHEIM AUCTION,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cv-02534-TDC)


Submitted:   March 17, 2016                 Decided:   April 13, 2016


Before KING, GREGORY, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mohammad A. Mian,      Appellant Pro Se.  G. Brendan Ballard,
SUTHERLAND ASBILL      & BRENNAN, LLP, Washington, D.C., for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mohammad    A.     Mian   appeals      the   district     court’s    orders

dismissing his complaint and denying reconsideration.                    We have

reviewed the record and find no reversible error.                 Accordingly,

although we grant leave to proceed in forma pauperis, we affirm

for the reasons stated by the district court.                    Mian v. Gen.

Manager, No. 8:14-cv-02534-TDC (D. Md. May 22, 2015; Oct. 7,

2015).     We dispense with oral argument because the facts and

legal    contentions    are    adequately    presented    in    the   materials

before   this   court   and    argument   would    not   aid   the    decisional

process.

                                                                         AFFIRMED




                                      2